Citation Nr: 1145174	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-10 400	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of partial amputation of the left hand middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel

INTRODUCTION

The Veteran served on active duty from November 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction rests with the Los Angeles RO, from which the appeal was certified.  The Veteran and his wife testified at an October 2011 hearing held by the undersigned via videoconference from the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's claim for service connection was adjudicated as entitlement to service connection for residuals of a left hand middle finger fracture.  However, during his October 2011 Board hearing, it was determined that the claimed injury in question was, in fact, residuals of a partial amputation.  Accordingly, the issue has been recharacterized as listed on the first page of this decision.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During his October 2011 Board hearing, the Veteran asserted that while working in a carpentry shop in service, in 1951 or 1952, he slipped and his left hand middle finger was severed by a table saw, from the first distal knuckle to the fingertip.  Attempts to reconnect the severed fingertip were unsuccessful.  The Veteran now claims entitlement to residuals of that accident.  Unfortunately, any documentation of that incident in the Veteran's service treatment records is not of record.  After receiving a response regarding the Veteran's service treatment records from the National Personnel Records Center (NPRC) in July 2005, the RO's March 2007 Formal Finding of Unavailability indicates that those records were destroyed in the NPRC's St. Louis, Missouri facility fire in 1973.

In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

Private treatment records dated from October 2000 to January 2004, and an October 2004 VA outpatient treatment record reflect a current diagnosis of a left hand middle finger disability.  In light of the Veteran's credible Board hearing testimony as to the in-service carpentry shop incident, especially in light of the unavailable service treatment records, as well as the current diagnosis, VA's duty to assist in providing a VA examination is triggered.  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As such, remand is required.

Finally, the Veteran also testified that he received treatment for his left finger disability from Dr. Benjamin Sung of Crenshaw, Los Angeles, California, in the late 1980s or early 1990s.  On remand, an attempt should be made to obtain these records.

Accordingly, the issue of entitlement to service connection for residuals of partial amputation of the left hand middle finger is REMANDED for the following actions:

1.  Contact the Veteran and ask him to submit copies of treatment records from Dr. Benjamin Sung from the late 1980s and early 1990s, or request that he provide authorization for these records to be obtained on his behalf.  If authorization is obtained, attempt to obtain these treatment records, and document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain these records they are deemed unavailable, notify the Veteran and his representative; identify the specific unavailable records, briefly explain the efforts made to obtain those records, and describe any further action to be taken with respect to the claim.  Give the Veteran and his representative an opportunity to respond.

2.  Schedule the Veteran for a VA hand/thumb/fingers examination to determine the nature and etiology of his left hand middle finger disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, to include X-rays, if indicated, and the examiner should review the results of any testing prior to completion of the report.  Based on the physical examination and review of the record, the examiner is requested to opine as to whether it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left hand middle finger residual disability is related to his active military service, to include the inservice carpentry shop incident.  A complete rationale for any opinion stated must be provided, citing to claims file documents as appropriate.  
3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



